                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

CHRISTIAN GEROLD TARANTINO,

       Petitioner,

v.                                                  Case No. 2:08-cr-00655-JS
                                                    (Related to 2:16-cv-03770-JS)
UNITED STATES OF AMERICA,

       Respondent.

_______________________________/

                        NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that Attorney Todd G. Scher hereby enters his appearance as

counsel on behalf of the Petitioner, Christian Gerold Tarantino. Mr. Scher’s information is as

follows:

       Law Office of Todd G. Scher, P.L.
       1722 Sheridan Street, #346
       Hollywood, Florida 33020
       Tel: 754-263-2349
       Fax: 754-263-4147
       Email: tscher@msn.com


                                                    Respectfully submitted,

                                                    /s/ Todd G. Scher
                                                    TODD G. SCHER
                                                    Law Office of Todd G. Scher, P.L.
                                                    Fla. Bar No. 0899641
                                                    1722 Sheridan Street, #346
                                                    Hollywood, FL 33020
                                                    (Tel) 754-263-2349
                                                    (Fax) 754-263-4147
                                                    TScher@msn.com
                                                    Counsel for Defendant
                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 20th day of August 2019, I filed the above pleading with

the Clerk via CM/ECF.


                                                /s/ Todd G. Scher
                                                TODD G. SCHER
